Abatement Order filed November 20, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00733-CR
                                ____________

                         GLENN E. MARSH, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 3
                          Harris County, Texas
                      Trial Court Cause No. 2012591

                             ABATEMENT ORDER

      The reporter’s record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
Appellant is represented by retained counsel, Peter Justin. On September 2, 2015,
the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter’s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.

      On October 15, 2015, this court ordered retained counsel, Peter Justin, to file
a brief in this appeal on or before November 16, 2015. The court instructed that if
counsel did not timely file the brief as ordered, we would issue an order requiring
the trial court to hold a hearing on the matter. This court is unaware whether
appellant is entitled to proceed without the payment of costs. See Tex. R. App. P.
37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App. P.
35.3(c).

      We ORDER the judge of the County Criminal Court at Law No. 3 to
immediately conduct a hearing at which appellant, appellant’s counsel, and counsel
for the State shall participate, either in person or by video teleconference, to
determine whether appellant desires to prosecute his appeal, and, if so, whether
appellant is indigent and, thus entitled to a free record and appointed counsel on
appeal. The judge may appoint appellate counsel for appellant if necessary. The
judge shall see that a record of the hearing is made, shall make findings of fact and
conclusions of law, and shall order the trial clerk to forward a record of the hearing
and a supplemental clerk’s record containing the findings and conclusions. The
transcribed record of the hearing, the court’s findings and conclusions, and a
videotape or compact disc, if any, containing a recording of the video
teleconference shall be filed with the clerk of this court within thirty days of the
date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM